Citation Nr: 0020253	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of equilibrium.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Marie L. Hasson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to May 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating determination by the RO 
in Roanoke, Virginia, that denied entitlement to service 
connection for equilibrium problems and a compensable 
evaluation for the service-connected bilateral hearing loss.  
The veteran timely appealed this determination to the Board.


FINDINGS OF FACT

1.  The veteran has not presented credible evidence to show 
that a disability manifested by loss of equilibrium problem 
began in military service or is otherwise related thereto.

2.  VA audiological evaluation conducted in July 1999 
indicates Level I hearing in his right ear and Level I 
hearing in his left ear, under regulations in effect both 
before and subsequent to the 1999 change.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a disability manifested by loss of equilibrium is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for the veteran's 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, 4.86 (1998 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that at separation in March 1964 
the examiner noted sensory neural hearing loss.  On his 
report of medical history the veteran reported dizziness or 
fainting spells.  In September 1964, service connection was 
established for hearing loss and a noncompensable evaluation 
was assigned.

There is a gap in the medical record from September 1964 
until a VA audio examination in January 1985.  The clinical 
impression was bilateral mild high frequency impairment.  The 
report is negative for complaints, findings or treatment 
associated with equilibrium problems.  

Private treatment reports dated from August 1986 to February 
1987 show evaluation for hearing loss.  The clinical findings 
revealed mild negative pressure bilaterally.  There was no 
evidence of infection and no complaints or findings 
associated with equilibrium problems. 

In a December 1994 rating decision, the RO increased the 
evaluation for the veteran's service-connected bilateral 
hearing loss to 10 percent.  The RO's decision was based on 
the results of a July 1994 audiometric testing, which showed 
right ear pure tone thresholds of 20, 30, 60, and 85 decibels 
at 1,000, 2,000, 3,000, and 4,000 Hertz, and left ear pure 
tone thresholds of 25, 25, 65, and 95 decibels at those same 
frequencies.  The veteran had an average decibel loss of 48 
in the right ear and 52 in the left ear.  Speech 
discrimination was measured at 82 percent for the right ear, 
and 80 percent for the left ear.

The clinical findings were negative for complaints or 
findings suggestive of equilibrium problems.  Moreover, the 
examiner indicated that there appeared to be no associated 
medical problems at the time of the examination.  The 
clinical impression was severe high frequency hearing loss on 
the right and profound high frequency hearing loss on the 
left.  The examiner concluded the impairment for both ears 
was mild.  

On VA audio examination in March 1997 the veteran complained 
of pain in his ears for the last two years.  He stated that 
loud noise caused ear pain and that although he has had 
earaches, he has not seen a physician for ear infections.  
The veteran's self reported history was negative for ear 
drainage, ear surgery, true vertigo or any known family 
history of hearing loss.  The veteran reported that he has 
had some balance problems, which he attributed to inner ear 
problems, but admitted that no physician had diagnosed him 
with inner ear problems.  The veteran described symptoms such 
as momentary lightheadedness from moving quickly and an off-
balance sensation when standing up.  He stated that he was 
exposed to a significant amount of noise while on active duty 
and that from 1961 until 1964, he fired weapons on a 
consistent basis.  He denied any civilian noise exposure, 
including exposure to power tools, lawnmowers, chainsaws and 
farm equipment.  He stated that he has worked as draftsman 
and that he was not exposed to noise in this occupation.  

Audiometric testing at 1000, 2,000, 3,000, and 4,000 Hertz 
resulted in pure tone thresholds of 10, 15, 45, and 85 
decibels for the right ear and 10, 10, 55, and 95 decibels 
for the left ear.  He had an average decibel loss of 39 in 
the right ear and 42 in the left ear.  Speech discrimination 
was measured at 88 percent for the right ear and 100 percent 
for the left ear.  The examiner stated that audiological test 
results did not indicate the need for medical referral.  The 
findings were summarized as normal hearing acuity for the 
right ear through 2000 Hertz, sloping to severe sensorineural 
hearing loss at 4000 and 6000 Hertz and recovering to a 
moderate degree at 8000 Hertz.  In the left ear, hearing 
acuity was within normal limits through 2000 Hertz, sloping 
to a severe to profound loss at 4000-6000 Hertz, and 
recovering to a severe degree at 8000 Hertz.  Word 
recognition scores were good and excellent, bilaterally in 
the right and left ears, respectively.  There was no evidence 
of rollover.  

In April 1997, the RO proposed reducing the evaluation for 
hearing loss to 0 percent based on the March 1997 
examination.  The veteran was notified the same month and 
given an opportunity to submit additional medical evidence to 
show that the proposed reduction should not be made.

In June 1997, the veteran filed a claim for service 
connection for equilibrium problems secondary to his service-
connected hearing loss.

A July 1997 rating decision reduced the rating for hearing 
loss to noncompensable, effective from October 1, 1997.

On VA examination in October 1997 the veteran described his 
equilibrium problem as a loss of balance approximately three 
times a day where he tends to stumble forwards, backwards or 
to the sides.  He stated that he has fallen twice.  The 
episodes last approximately a minute or so.  He stated that 
he first noticed his problem approximately 15 months ago.  
When asked what might cause the dizziness, he stated that it 
was worse when he gets up too quickly from sitting down.  He 
also described an occasional spinning sensation which occurs 
once or twice a month and lasts approximately a minute.  The 
examiner concluded that since the veteran's hearing loss 
preceded his balance problems by approximately 15 years, it 
was not likely that they shared the same etiology. 

Audiometric testing at 1000, 2,000, 3,000, and 4,000 Hertz 
resulted in pure tone thresholds of 5, 10, 50, and 80 
decibels for the right ear and 15, 10, 60, and 80 decibels 
for the left ear.  He had an average decibel loss of 36 in 
the right ear and 41 in the left ear.  Speech discrimination 
was measured at 92 percent for the right ear and 96 percent 
for the left ear.  The examiner summarized the findings as 
normal hearing acuity for the right ear through 2000 Hertz, 
sloping to severe sensorineural hearing loss at 4000 and 6000 
Hertz and recovering to a moderate degree at 8000 Hertz.  In 
the left ear, hearing acuity was within normal limits through 
2000 Hertz, sloping to a severe to profound loss 4000-8000 
Hertz, recovering to a severe degree at 8000 Hertz.  Word 
recognition scores were good bilaterally without evidence of 
rollover.

Private treatment records dated from July 1998 to January 
1999 show that because of the veteran's complaints of 
imbalance, electronystagmography (ENG) testing was performed.  
The veteran showed no significant positional nystagmus in any 
head position with eyes open or closed.  There did not appear 
to be any significant gaze nystagmus for either a lateral or 
vertical gaze at 30 degrees.  Optokinetic tracking was 
questionable.  The veteran showed abnormalities of horizontal 
saccade and horizontal tracking.  It was reported that both 
of these findings tend to be more of a central nervous system 
origin than peripheral.  Bithermal caloric testing was 
normal, as was visual fixation testing.  Additional 
evaluation showed the veteran ambulated without any assistive 
device and was steady on his feet, with no tendency to fall.  
Strength was good in all extremities.  His sensation was 
unchanged from previous examinations.  The overall impression 
was that the abnormal brain stem evoked response, as well as 
the abnormal electronystagmography were consistent with a 
lower medullary dysfunction, most likely on a vascular basis 
(mini stroke) complicating longstanding diabetes and 
hypertension.  The veteran was started on aspirin to prevent 
future strokes.  

The examiner summarized the ENG results as showing an 
abnormality on the oculomotor tasks, which would be 
suggestive of some central nervous system abnormality in the 
area of the brainstem/cerebellum.  The exact etiology of 
these findings was unclear, but they were reliable as the 
test was reported and the abnormality was replicated.  

The veteran was examined by VA in July 1999, however because 
the veteran was heavily medicated, time was spent in attempts 
to obtain reliable audio test results.  

Audiometric testing at 1000, 2,000, 3,000, and 4,000 Hertz 
resulted in pure tone thresholds of 10, 15, 55, and 80 
decibels for the right ear and 15, 20, 65, and 85 decibels 
for the left ear.  He had an average decibel loss of 40 in 
the right ear and 46 in the left ear.  Speech recognition 
scores were obtained utilizing live voice presentation of the 
DIC W22 word lists, as the veteran was unable to follow the 
complex instructions required for CD presentation of the 
Maryland (CNC) words lists.  Scores of 96 percent of the 
right ear and 96 percent for the left ear were obtained.  The 
examiner referred to the results of the previous October 1997 
examination which revealed a score of 92 percent for the 
right ear and 96 percent for the left ear using the Maryland 
CNC word lists.

The results for the right ear were summarized as hearing 
acuity within normal limits from 250-2000 Hertz, dropping to 
a moderate sensorineural hearing loss at 3000 Hertz and 
severe 40000-8000 Hertz.  The left ear revealed normal 
hearing acuity from 250-2000 Hertz, dropping to a moderately-
severe sensorineural hearing loss at 3000 Hertz and severe to 
profound 4000-8000 Hertz.  Word recognition in quiet was good 
bilaterally with no evidence of rollover.  

The audiologist concluded that the audiometric configuration 
of the veteran's hearing loss was consistent with noise 
exposure and aging (presbycusis).  These etiologies indicate 
damage to the hair cells within the cochlea and were not 
typically accompanied by balance/equilibrium problems.  The 
audiologist noted the veteran stated that his lightheadedness 
and slurred speech began in June 1996 and that he was 
released from service in May 1964.  The examiner stated that 
the date of onset of symptoms would indicate the balance 
problems were not a result of injury or illness incurred 
while on active duty.  A second piece of evidence, which 
indicates the balance problems were not related to military 
service, includes the evaluation completed in July and August 
1998.  That report revealed ENG testing that demonstrated 
normal peripheral vestibular function and suggested a central 
nervous system abnormality.  The examiner stated that if the 
balance problems were related to the sensorineural hearing 
loss, ENG findings would reveal abnormal caloric responses 
and other peripheral vestibular findings.  

In response to the RO's request for clarification of the July 
1999 speech recognition scores, the audiologist stated that 
because the veteran was heavily sedated when he was seen, he 
was unable to mentally comprehend the tasks required by the 
Maryland CNC compact disc recording.  She stated that there 
was no formula for converting the results of word recognition 
results obtained with various modes of presentation.  The 
examiner further stated that a person with normal 
intelligence and normal mental functioning will produce 
scores that are very similar and that given the veteran's 
state at the time of testing, such may not have been the 
case.  Therefore, the examiner recommended that the rating be 
conducted on the result of pure tone findings alone.


Analysis

I.  Service Connection

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA 's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1996); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran does not contend that his equilibrium problem had 
its origin in service.  Rather, he has alleged that it is in 
some manner etiologically or causally related to his service-
connected hearing loss.  When a veteran contends that his 
service-connected disability had caused a new disability, he 
must submit competent medical evidence of a causal 
relationship between the two disabilities to establish a 
well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).

However, the competent medical evidence relevant to this 
question militates against the veteran's claim.  As noted 
above, in October 1997, the examiner concluded that since the 
veteran's hearing loss preceded his balance problems by 
approximately 15 years, it was not likely that they shared 
the same etiology.  Even more significant, in a detailed 
medical opinion, a private audiologist in 1998 specifically 
ruled out a relationship between the equilibrium problem and 
the veteran's hearing loss.  Specifically, the examiner 
indicated the ENG results were suggestive of some central 
nervous system abnormality in the area of the 
brainstem/cerebellum.  Furthermore, on VA examination in July 
1999, the examiner concluded that the audiometric 
configuration of the veteran's hearing loss was consistent 
with noise exposure and aging and was not typically 
accompanied by balance/equilibrium problems.

The veteran has submitted no competent evidence to support 
his claim of a causal relationship between his service-
connected hearing loss and his equilibrium problems, and a 
layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent medical opinions in the record, 
conclusively found no etiological relationship between the 
service-connected hearing loss and subsequent development of 
equilibrium problems.  Thus, the Board finds that there is no 
medical basis for holding that the veteran's claimed balance 
difficulties and service-connected hearing loss are 
etiologically or causally associated.  This also refutes any 
grant of service connection for that disability on the basis 
of Allen, which would be permitted if the hearing loss caused 
aggravation of the balance problems.



In addition, there is no evidence indicating chronic 
equilibrium problems in service.  The Board notes that while 
the veteran reported experiencing dizziness at separation in 
1964, it was noted on subsequent VA examinations in January 
1985, and December 1994, and in private outpatient visits 
from 1986 to 1987, that there were no complaints of 
equilibrium problems.  The first post-service medical 
documentation of a complaints of equilibrium problems was not 
until the March 1997 VA audiology examination, more than 30 
years after his discharge from service.  Other evidence of 
record contains a clinical reference to symptoms in 1996.  
Even this date, however, is many years following service 
discharge.  Thus, the gap between separation from service and 
the first post-service indication of symptoms in this case 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  
That is, an equilibrium problem has not been shown to have 
been chronically present since service separation.  

Furthermore, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service.  A VA audiologist in 
July 1999 noted that the date of onset of the veteran's 
symptoms would indicate the balance problems were not a 
result of injury or illness incurred while on active duty. 

As the veteran has not presented evidence of a plausible 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the veteran's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the RO also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the veteran in the 
Board denying the claim on the same basis.  



Furthermore, because the veteran clearly has been advised of 
the basis for the denial of the claim, and the evidence 
needed to support it, the Board finds that the duty to 
inform has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the absence of a well-grounded claim, the appeal must be 
denied.



II.  Increased Evaluation

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1991); Proscelle v. Derwinski, 2 Vet.App. 269 
(1992).  Where, as in this case, an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board is therefore required to consider the veteran's 
increased rating claim in light of both the former and 
revised schedular rating criteria to determine whether a 
compensable evaluation for the service-connected hearing loss 
is warranted.  The 


Board further notes that the differences between the former 
criteria and the revised criteria are relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven-(11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  

The results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to May 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 



decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (1999).  Neither of these new 
provisions applies to the veteran's situation. Although some 
of the puretone thresholds shown on the July 1999 VA 
examination were 55 decibels or greater, such findings were 
not present in all four of the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  Furthermore, the audiometric 
evaluation did not show puretone thresholds of either 30 
decibels or less at 1,000 Hz or 70 decibels or more at 2,000 
Hertz in either ear.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable evaluation for bilateral sensorineural hearing 
loss under either the previous or amended regulations.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the March 1997 VA 
examination was Level II in the right ear and Level I in the 
left ear.  The veteran's hearing level during the October and 
July 1999 VA examinations was Level I in the right ear and 
Level I in the left ear.  Under Table VII of both the 
previous and amended regulations, Level I hearing in the 
right ear and Level I hearing in the left ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.



Where, as here, the July 1999 speech discrimination scores 
were unable to be used, the old and the amended ratings 
schedule provide the use of a separate table with 11 auditory 
acuity levels based on puretone averages alone.  38 C.F.R. § 
4.85(c), 4.87, Table VIa (1998).  However the Board finds 
that a compensable rating for bilateral hearing loss is not 
warranted even with application of Table VIa under the 
current regulations.  

The certified audiometric findings recorded in conjunction 
with the July 1999 VA examination yielded pure tone 
thresholds that were consistent with those recorded on VA and 
private audiometric examinations in 1997.  Under Table VIa, 
the veteran's puretone threshold average for the right ear 
Level I and the puretone threshold average of the left ear is 
Level II under Table VII of the amended regulations, Level II 
hearing in the poorer ear and Level I hearing in the better 
ear allows for a noncompensable evaluation.  38 C.F.R. §§ 
4.85 and 4.86, Tables VI, VIa, and VII (1999).

Consequently, the Board determines that the veteran's 
service-connected hearing loss in both ears is noncompensable 
under the new criteria as well as the old. 

The Board notes the veteran's personal assertions that his 
bilateral hearing loss has worsened.  His lay statements and 
those of other individuals are competent evidence to the 
extent that they concern observable symptoms.  As a lay 
person, however, he is not qualified to render a medical 
diagnosis or opinion as to the severity of his disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, the Court has held that the assignment of a 
disability rating for hearing impairment is accomplished by 
mechanically applying the rating schedule and numeric 
designations to the results of audiometric testing.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this 
case, a mechanical application of the rating 


schedule to the results of the most recent audiometric 
examinations establishes a noncompensable rating is 
warranted.  In situations such as this, the provisions of 38 
C.F.R. § 4.7 are not for application.  Hence, although the 
Board recognizes the veteran's assertions, his appeal must be 
denied.


ORDER

The claim for service connection for a disability manifested 
by loss of equilibrium problems is denied.

A compensable evaluation for service-connected bilateral 
hearing loss is denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


